Per Curiam:
We are not satisfied that there was any error in directing the jury to find in favor of the defendants. The plaintiff’s own version of the transaction shows he was not injured in doing, or attempting to do, anything properly within the scope *212of his employment. He testified, in substance, that defendants’ foreman assigned him to work at one of the trimming machines operated by a boy about his own size ; that he was directed to lift the unfinished tin caps from the floor, and place them in a box where they could be conveniently reached by the operator, and placed in the machine. There is no evidence that he was either directed or expected to participate in the operation of the machine, and hence no instructions were given him in relation thereto. After attending for some time to the work assigned to him, he says, “ something stopped the machine, and the other boy ran away. I thought it was my place to take the thing out. So I put my hand in to pull the cap out after the boy jumped off the machine ; and the machine started up, and caught my hand.” While plaintiff’s motive in thus interfering with the machine, which the operator had left, was doubtless commendable, he undertook to do something that was not within the scope of the work to which he says he was assigned, and which, up to that point of time, he appears to have performed without any difficulty. That work was neither difficult nor dangerous ; and, if he had not voluntarily undertaken to interfere with the machine, which appears to have been in the exclusive charge of the operator, he would not have suffered the much to be regretted injury. There was therefore no error in holding, as the learned trial judge did, that plaintiff “ was injured outside of his employment, not in it.” We find nothing in the evidence that would have warranted the jury in finding that the injury complained of resulted from negligence of the defendants.
Judgment affirmed.